Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-18-00621-CV

                                        IN RE Robert CORLEY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 12, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 31, 2018, relator filed a petition for writ of mandamus and a motion for an

emergency stay. After considering the petition, this court concludes relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a). Relator’s motion for an emergency stay is also DENIED.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CI-02547, styled Robert Corley v. Century Oaks Land, LLC, et al.,
pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.